Case 1:20-cv-06727-AJN Document 29-1 Filed 01/25/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

JEFFREY M. GOLDMAN, DOCKET NO.: 1:20-cv-6727-AJN
Plaintiff, CIVIL ACTION
Vv.
DECLARATION OF
SOL GOLDMAN INVESTMENTS LLC, JUDITH M. BRENER
SOLIL MANAGEMENT, LLC, and JANE H.
GOLDMAN,
Defendants.
STATE OF NEW YORK )
) ss:
COUNTY OF NEW YORK )

I, JUDITH M. BRENER, being duly sworn, depose and state the following under penalty
of perjury of the laws of the United States of America:

1. I am the General Counsel of Defendant Sol Goldman Investments LLC (“SGI”)
and am fully familiar with the facts set forth in this affidavit.

2. SGI does not employ any employees.

3. Plaintiff was solely employed by Defendant Solil Management, LLC.

I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

Od thee

fo Judith M. Brener
Sworn to before me on "

this day of January 2021

   
 
   

Notary Public, State of Neva)

Notary Public, State of New York
No. 02MA6392874
Quatified in Westchester County
My Commission Expires June 3, 2023
